PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/015,657
Filing Date: 4 Feb 2016
Appellant(s): HOERR et al.



__________________
Amanda Schnepp
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/3/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6-13, 15-20, 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Albrecht et al (2006, of record) in view of Tjelle et al (Mol. Ther., 2004, of record), Noel et al (Human Gene Ther., 2002, of record) and Hoerr et al (WO 2006/024518A1 (of record), Pub. Date: 3/9/2006, English equivalent: US 2008/0025944A1). 
  Albrecht et al teach that the development of recombinant antibodies has facilitated the exploitation of the Ab-Ag interaction specificity for targeted therapies (see abstract).  Recombinant antibodies including rituximab (used to treat lymphoma, and specific for CD20), may be humanized, and have been expressed in prokaryotes and eukaryotes (see page 289, left column, last paragraph and Table 1), and include both heavy- and light chains (e.g. Fig. 1).  
Tjelle et al teach the long term (up to seven months) in vivo expression of antibodies from the injection of plasmid DNA encoding such antibodies.  See in particular the abstract and Fig. 4.
Noel et al teach the in vivo expression of antibodies via gene transfer using adenoviral vectors.  See, e.g., the abstract and Fig. 2.
The above references do not teach administration of mRNA encoding an antibody, such as anti-CD20 antibody.  However these deficiencies are made up for in the teachings of Hoerr et al.
Hoerr et al teach administration (by, e.g. injection, ¶[0029]) of at least one mRNA containing a region which codes for at least one antigen of a tumor antigen, wherein the mRNA sequences have an increased G/C content compared to the wild-type mRNAs and retain the translated amino acid sequence, comprise a 5' cap structure chosen from the group consisting of m7G(5')ppp (5'(A,G(5')ppp(5')A and G(5')ppp(5')G, have a poly(A) tail of from about 25-200 adenosine nucleotide (see US 2008/0025944A1, abstract, claims, paragraph [0052], [0092]-[0094] and Example 2).  Hoerr et al teach the advantages of using mRNA versus DNA-based gene therapy (¶[0006]).  The mRNA can be single-stranded (¶[0104]) and linear (Example 1 results in a linear mRNA from a linearized DNA absent any evidence to the contrary).  Her-2/neu is listed as one tumor antigen (¶[0035]). Hoerr et al teach that a signal or regulation section can also be provided in the coding region of the mRNA, e.g. 3’ or 5’ terminal region of the coding sequence, so that the signal or regulation action first occurs at the level of the expressed (fusion) protein, wherein the signal sequence is a secretion signal peptide such as the secretion signals of antibodies (see paragraph [0037]).   The mRNA is used for in vivo expression of an 
The claimed methods are essentially disclosed by Albrecht, Tjelle and Noel et al with the exception of the mRNA limitation. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of the prior art to use a mRNA for in vivo expression of a therapeutic antibody, such as rituximab, in view of the cited prior.  One would have been motivated to do so with a reasonable expectation of success because Noel and Tjelle et al have shown that in vivo expression of antibodies from DNA vectors is efficient and long-term.  Further, Albrecht et al teaches the many applications and efficacy of using monoclonal antibodies for cancer therapy.  One skilled in the art would consider that modified mRNA is a good alternative for in vivo production of recombinant therapeutic antibodies and has advantages for the in vivo expression of therapeutic antibodies given the teachings of Hoerr et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of appellants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Further, it would have been obvious to one of ordinary skill in the art to have substituted the mRNA expression systems of Hoerr et al for the DNA-based systems taught by Tjelle and Noel et al.  The substitution of one known element (mRNA antigen or protein expression) for another (DNA-based expression) would have been obvious to one of ordinary skill in the art at in vivo expression of antibodies.

Claims 22, 23, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht, Tjelle, Noel, and Hoerr et al as applied to claims 1, 4, 6-13, 15-20, 27 above, and further in view of Azarani et al (Nuc Acids Res., 2000, of record) and Lloyd et al (J. Chromatog., 2003, of record) as evidenced by PTAB IPR2017-02194 (of record). 
The combination of Albrecht, Tjelle, Noel, and Hoerr et al do not teach purification of RNA via reverse phase chromatography.
Azarani et al teach the purification of RNA, including mRNA, via Ion-pair reversed-phased high performance liquid chromatography (IP RP HPLC). See, e.g., the abstract, p. 1, second column, p. 6, second column.  The stationary phase was a non-porous, alkylated polystyrene divinylbenzene matrix (¶ linking pages 1 and 2).
Lloyd et al teach the use of HPLC materials for the analysis and purification of a range of oligonucleotides, including polystyrenedivinylbenzene columns (called PLRP-S). The PTAB has determined that PLRP-S is a porous non-alkylated polystyrene-divinylbenzene reverse-phase material, and is an obvious choice for mRNA purification (see in particular pages 37-39 of IPR2017-02194, the decision dated 4/16/2019).  Regarding claim 28, the IP RP HPLC of Lloyd and Azarani et al is considered a type of affinity chromatography as it relies upon a hydrophobic stationary phase with affinity for hydrophobic compounds which are retained by the stationary phase due to said affinity.

 are efficacious means for purifying mRNA, taught by Hoerr et al to be a step in the use of such mRNA in vivo.  Further, it would have been obvious to one of ordinary skill in the art to have substituted the IP RP HPLC or PLRP-S for the anion exchange chromatography taught by Hoerr and Lloyd et al.  The substitution of one known method of mRNA chromatography for another would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the IP RP HPLC or PLRP-S would have yielded predictable results, namely, mRNA purified sufficiently for in vivo use.
 Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of appellants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Claim 8 merely repeats limitations already found in claim 1.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6-20, 22, 23, 27 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 9, 13-16, 18, 26, 28, 38, 40, 41, 44, 45 of copending Application No. 12/522,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant 
Claims 1, 4, 6-20, 22, 23, 27 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-40, 46-48, 50-53, 55, 56, 58-63, 67, 68, 73, 78, 79-83 of copending Application No. 13/709,897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious substitution given the disclosure and claims (CD20-specific Abs are found in claim 52) of the ‘897 application.

These rejections are maintained for reasons made of record in the Office Actions dated 6/14/2018, 4/4/2019, 8/22/2019 and for reasons set forth below.

(2) Response to Argument
It is noted that the findings in Appeal 2020-002973 (application 15/015,458) and IPR2017-02194 (U.S. 8,383,340) are very relevant to the above prior art rejections and the response below.  Appeal Briefs have been filed in related applications 12/522,214 and 13/709,897.
Appellant’s arguments filed 3/3/2021 have been fully considered but they are not persuasive. Appellants essentially assert that: 1) a Declaration from Dr. Georgiou has been provided that provides evidence of non-obviousness; 2) a Declaration from Dr. Thess agrees with the Georgiou Declaration; 3) the teachings of the Azarani and Lloyd do not remedy the deficiencies of Albrecht, Noel, Tjelle and Hoerr et al; 4) a Declaration by inventor Hoerr 

Regarding 1) (the Georgiou Declaration), this declaration largely discusses the cited art in a piecemeal manner, never attempting to reconcile the teachings of the references as a whole.   The Georgiou declaration states that none of the cited art teaches administration of an mRNA encoding an antibody.  Such is true.  However, this is a 35 USC 103 rejection, not a 35 USC 102 rejection, and thus no such teaching is required by a single reference.  The Georgiou declaration alleges a “teaching away from” conclusion from Tjelle and Noel et al. A review of Noel and Tjelle et al reveals no specific “teaching away from” as asserted by appellants; this remains appellant’s mistaken interpretation of positive references directed to antibody therapy mediated via nucleic acids. Further, the cited art is not negative regarding the use of DNA versus mRNA as appellants insist; the benefits of using mRNA versus DNA (mRNA is considered safer due to the lack of integration and promoters, DNA may induce autoimmune disease and undesirable antibodies) in gene therapy protocols are outlined in Hoerr et al, as mentioned above (also reviewed in Pascolo, 2006, of record, Section 7.2.2 in particular).  Despite appellants’ assertions, the art of record provides no evidence that mRNA would not also lead to “long term” and “robust” expression, given the disclosure of Hoerr et al.  Such “long term” and “robust” expression is determined by the user and desired end point, and is not always sought to the same levels across all applications for reasons cited (e.g. an undesired host response).  The results of Hoerr et al clearly indicate that “long term” and “robust” expression was achieved using mRNA due to the immune response generated, such response equal to or greater than the use of DNA (e.g. Figure 4/Table 1).  The Georgiou declaration is a piecemeal analysis of the cited art, and 
The Georgiou declaration goes on to point out well-known problems with the use of antibodies and mRNA as therapeutics, and confuses the desired outcome of Hoerr et al (expression of antigen for a specific, directed immune response) to unwanted side effects using the viral vector systems of Noel et al (viral vector is immunogenic, NOT the expressed antibody).  Such problems are stipulated but have been largely overcome by the art as a whole and the specific art cited (e.g. Hoerr et al teach means to prevent mRNA degradation, and the alleviation of unwanted side effects of DNA-based methods).  Alternatively, such problems are not perceived to be an obstacle to the use of antibodies as therapeutics; that is, it is known that, in vivo, antibodies undergo degradation naturally, and are replenished or not depending on the situation the host faces.  Such is done in immunotherapy by re-administration of the therapeutic, be it a protein or nucleic acid.  The Georgiou declaration states antibody-based therapies have issues such as the anti-idiotypic response.  It is noted that such issues have not prevented the significant (which is an understatement) clinical use and marketing of so-called “biologics”, or monoclonal antibodies, as therapeutics (see, e.g., Humira, Remicade, Rituxan, etc.) due to their efficacy and safety profiles.  Further, because Hoerr et al do not teach mRNA-encoded antibodies, it cannot speak to the immune response that might be generated by such.  
 The Georgiou declaration states that Hoerr et al do not teach mRNA encoding antibody molecules, but rather deals with expression of protein antigens, which are distinct from antibodies.  The Examiner is aware of the general difference between an antigen and an antibody, and the roles of such, as is the skilled artisan (who does not work or think in a vacuum).  It is not explained with any degree of clarity how this assertion would mitigate against 
The Georgiou declaration states that the instant specification provides teachings of the use of mRNA to express antibodies in vitro and in vivo.  Such is stipulated but does not appear to mitigate this prior art rejection. Further, that therapeutic levels were achieved in vivo is not taught by the specification as filed (all that is taught in the working examples is in vitro expression in cell lines).  The Georgiou declaration states that Thran et al provides evidence that the instant methods are efficacious for antibody production in vivo.  This is stipulated, but it is not explained how this mitigates against the instant rejection.  The prior art of record indicates that upon administration, mRNA-encoded antibodies would be expected to be expressed and efficacious (Hoerr, Tjelle and Noel et al).  
The Georgiou declaration states that there was no reasonable expectation of success in using RNA-encoded antibodies as therapeutics.  The assertion mentions outdated concerns (e.g. secretion and folding) that are rebutted by the successful expression of antibodies from nucleic acids in the prior art (the evidence available indicates secretion and folding of antibodies, i.e. post-translational events, occurs upon DNA-based expression of antibodies in vivo), and the in vivo (Hoerr et al and reviewed in Pascolo, 2004, of record, Table 1 in particular). 

Regarding 2) (the Hess declaration), this declaration revisits many points asserted by previous Declarations of record in this application, all of which have been answered and found unconvincing for reasons of record (reiterated above).  The Hess declaration states that the Examiner believes the use of mRNA, DNA and protein as therapeutics are the same.  A review of the record reveals no such statement by the Examiner.   The ADA problem mentioned by Tjelle and Noel et al is solved by the references themselves (use of a consistent sequence that is not immunogenic in the host), or use of a vector that is not immunogenic (i.e. non-viral, such as mRNA).  The Hess declaration states, without providing any evidence, that mRNA would be inferior to DNA for in vivo expression of antibodies.  Such assertions are unconvincing given the disclosure of Hoerr et al and the remaining relevant art teaching such expression from nucleic acids at physiologically relevant levels. The Hess declaration asserts that using RNA versus DNA to express antibodies involves completely different issues.  Such spurious reasoning is not convincing as it contradicts a central tenant of molecular biology (see references above This process occurs in nature (e.g. humans produce antibodies from genomic sequences (DNA) through an intermediate (mRNA) that is translated into antibodies (protein)) and in vitro (cell lines) but somehow fails to occur in appellants Declarations, without any explanation or supporting evidence. The examiner (and relevant art) is aware that an IgG molecule is a multi-chain protein, but it is evident that the machinery to produce such a molecule from mRNA is present in nearly all cells, and is demonstrated extensively in the art of record.  The relevant art and evidence teach DNA vectors can produce multi-chain immunoglobulin molecules in vivo and in vitro, through an mRNA intermediate, yet appellants appear to suggest this does not occur, without providing corresponding evidence. The Thess declaration states that the instant specification teaches the robust expression of antibodies from mRNA molecules.  That an mRNA can be introduced into cells and then expressed as a given protein or antibody is not surprising given the teachings of the art of record.  This is exactly what such mRNAs are designed to do. That therapeutic levels are achieved in vivo is not taught by the specification as filed (all that is taught in the working examples is in vitro expression in cell lines).  The Thess declaration states that mRNA purification studies were undertaken at Curevac.  Such is stipulated, however, this does not mitigate against the instant rejection given the claim language (many claims do not require purification) and the teachings cited above and in IPR2017-02194.  The Thess declaration revisits the ADA results of the Hoerr declaration, which were not found to be convincing (and are discussed in more detail in 4) below.  

Regarding 3) (additional references do not cure the deficiencies of Albrecht, Hoerr, Tjelle and Noel et al) and, the rejection is not deemed to have the deficiencies asserted by appellants, thus these unsupported statements are not unconvincing.  

Regarding 4) (the Hoerr declaration), this declaration asserts that using RNA versus DNA to express antibodies involves completely different issues.  Absent any evidence, such spurious reasoning is not convincing as it contradicts the central tenant of molecular biology (set forth above), i.e. DNA is transcribed into mRNA which is translated into protein.  This process occurs in nature (e.g. humans produce antibodies from genomic sequences (DNA) through an intermediate (mRNA) that is translated into antibodies (protein)) and in vitro (cell lines) but in vivo and in vitro, through an mRNA intermediate, yet appellants appear to suggest this does not occur, without providing corresponding evidence.
 The results discussed in the Hoerr declaration are not found to be unexpected or surprising.  That an mRNA can be introduced into cells and then expressed as a given protein or antibody is not surprising given the teachings of the art of record (Hoerr et al, Pascolo, 2004, as above).  This is exactly what such mRNAs are designed to do.  Further, in vitro transcription of mRNAs is an established art, but seems irrelevant to the instant claims as no such limitation is to be found (the claims are drawn to gene therapy, not in vitro expression methods).  The Hoerr declaration presents results wherein the same chimeric anti-L1 antibody sequence is delivered via DNA- or RNA-mediated immunization, then the response to the chimeric antibody was measured.  Appellant’s results indicate that a lesser response was raised to the RNA-mediated immunization, and appellants assert this is evidence of non-obviousness because it was an unpredictable result.  Such is not convincing without some means of quantify expression from the DNA- and RNA-mediated immunizations, i.e. what was the relative protein antigen “dose”?  There are no attempts to normalize expression levels of the L1 antibody (i.e. the protein antigen in this instance) against the two types of expression.  The lesser response to the RNA immunization could be easily explained by a lower expression of the antibody versus expression from the DNA vector (DNA is more stable molecule than mRNA, was transfected into more 

Regarding 5), appellants’ assertion that use of the chromatography columns recited in claims 22, 23, 27 and 28 was not obvious is unconvincing.    In contrast to appellants’ unsupported assertions, Azarani et al teach purification of mRNA via the recited columns, which are complemented by Lloyd et al.  Hoerr et al indicate that purification of mRNA is necessary for in vivo use, and suggest chromatography.  This agrees with the findings of the PTAB in IPR2017-02194 (of record) wherein the similar or same arguments did not render the claims at issue non-obvious. The asserted evidence of surprising results is not deemed to render this combination of references non-obvious because although they indicate such purification may have worked slightly better than predicted, it does not rise to the level of “unexpected” results in light of the teachings of the prior art.


The Appeal Brief does not address the 35 USC 101 Double Patenting objection, and only mentions the nonstatutory double patenting rejections as provisional.  

For the above reasons, it is believed that the rejections should be sustained.

/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/JAMES D SCHULTZ/Acting SPE, Primary Examiner, Art Unit 1633        

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.